Matter of Omarion T. (Isha M.) (2015 NY Slip Op 04407)





Matter of Omarion T. (Isha M.)


2015 NY Slip Op 04407


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Omarion T. (Isha M.)2015ny0440715203 15202This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on May 26, 2015Mazzarelli, J.P., Acosta, Renwick, Manzanet-Daniels, Feinman, JJ.15203 15202[*1] In re Omarion T., and Others, Children Under the Age of Eighteen Years, etc.,Isha M., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.Anne Reiniger, New York, for appellant.Zachary W. Carter, Corporation Counsel, New York (Michael S. Legge of counsel), for respondent.Tamara A. Steckler, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the children.
Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about February 25, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about October 16, 2013, which found that respondent mother had neglected the subject children, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The findings of neglect and derivative neglect are supported by a preponderance of the evidence, including evidence of the mother's misuse of drugs (see Family Court Act § 1012[f][i][B]). The youngest child tested positive for marijuana at birth, and the mother admitted that she had used marijuana once during her pregnancy with that child, and that she had failed to obtain any prenatal care or to plan for that child's future (see Matter of Jocelyn S., 30 AD3d 273 [1st Dept 2006]). The court's findings of neglect are also supported by evidence of the mother's failure to ensure that her rent was paid (see Matter of Dileina M.F. [Rosa F.], 88 AD3d 998, 999 [2d Dept 2011], lv denied 18 NY3d 804 [2012]). There are no grounds for disturbing the court's credibility determinations (see Matter of Jared S. [Monet S.], 78 AD3d 536 [1st Dept 2010], lv denied 16 NY3d 705 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK